DETAILED ACTION
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/27/2020, 01/28/2021, 02/02/2021 and 06/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 6-7 and 11-19 are objected to because of the following informalities: 
In claim 6, “to obtain neurons of a hidden layer 
In claim 11, line 4, “cause the one or more processor to” should be “cause the one or more processors to”
In claims 13 and 14, “The electronic device of claim 2” should be “The electronic device of claim 12”
Claims 7, 12 and 15-19 are also objected due to their dependency on an objected claim.

 Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to signals per se.
Claim 20 is rejected under 35 U.S.C. 101 because it is directed to non-statutory subject matter.  The claim does not fall within at least of the four categories of patent eligible subject matter because it recites “computer readable storage medium”, and the BRI of “computer readable storage medium”, in view of the Specification, encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. Claim 20 may be amended to “a ‘non-transitory’ computer readable storage medium” to overcome step 1 of 101 rejection.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1:  Is the claim to a process, machine, manufacture, or composition of matter? 
Yes, claim 1 recites a method and therefore is a process, which is a statutory category of invention; claim 11 recites an electronic device comprising one or more processors and a storage device, and therefore is a machine, which is a statutory category of invention; claim 20 recites “computer readable storage medium”, which is directed to non-statutory subject matter per rejection above; however, the Examiner will continue the 101 abstract idea analysis.


Step 2A, prong One: Does the claim recite an abstract idea, law of nature or natural phenomenon? 
	Yes, claims 1, 11 and 20 recite (1) determining a feature representation of samples comprised in a sample set, each of the samples having a pre-annotated category; (an evaluation or observation)  (2) performing a clustering on the samples to obtain a cluster comprising at least part of the samples based on the feature representation; (an evaluation or observation) (3) determining a purity of the cluster based on categories of samples comprised in the cluster, the purity indicating a chaotic degree of the categories of samples comprised in the cluster; and (an evaluation or observation) (4) determining filtered samples from the samples comprised in the cluster based on the purity. (an evaluation or observation), which is a mental process. (Assume claim 20 is amended to fall within a statutory category)

	If a claim limitation, under its broadest reasonable interpretation, covers performance in the human mind, then it falls within the mental processes of abstract ideas. Accordingly, the claims 1, 11 and 20 recite an abstract idea.

Step 2A, prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
No, the judicial exception is not integrated into a practical application. Claim 1 does not recite any additional elements; claim 11 recites “one or more processors, a storage device, one or more programs”; claim 20 recites “a computer program, a processor” amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).

Accordingly, these additional elements do not provide a meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea. The claims 1, 11 and 20 as a whole, considering all additional elements both individually and in combination, are directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
No, the claims 1, 11 and 20 do not recite additional elements that amount to an inventive concept (significantly more) than the recited judicial exception. 
Claim 1 does not recite any additional elements. Claim 11 recites “one or more processors, a storage device, one or more programs”; claim 20 recites “a computer program, a processor” amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).

Accordingly, considering the claim as a whole and the additional elements both individually and in combination, do not provide significantly more than the abstract idea. These independent claims are not patent eligible.

Dependent claims 2 and 12 recite “…in response to determining that the purity is higher than a purity threshold, determining the filtered samples based on the categories of the samples comprised in the cluster.” In step 2A prong One, the limitation of, if the purity to a purity threshold, the filtered samples determined based on the categories is an evaluation and a judgement, therefore is a mental process. In step 2A prong Two and step 2B, the claim does not recite additional elements that amount to integrate the exception into a practical application or provide significantly more than judicial exception.

Dependent claims 3 and 13 recite “…in response to determining that the categories of the samples comprised in the cluster are same to each other, determining the samples comprised in the cluster as the filtered samples.” In step 2A prong One, the limitation of, if the categories of samples are same to each other, the filtered samples are samples in the cluster is an evaluation and a judgement, therefore is a mental process. In step 2A prong Two and step 2B, the claim does not recite additional elements that amount to integrate the exception into a practical application or provide significantly more than judicial exception.

Dependent claims 4 and 14 recite “… in response to determining that the categories of the samples comprised in the cluster are different, determining the number of samples for each category; determining a target category having a maximal number of samples for the cluster based on the number of samples for each category; and determining samples of the target category as the filtered samples.” In step 2A prong One, the limitation, if the categories of samples are different, then determining the number of samples for each category, determining a target category having a maximal number of samples for the cluster, and the filtered samples are samples in the target category is an evaluation and a judgement, therefore is a mental process. In step 2A prong Two and step 2B, the claim does not recite additional elements that amount to integrate the exception into a practical application or provide significantly more than judicial exception.

Dependent claims 5 and 15 recite “…in response to determining that the purity is lower than a purity threshold, determining a ratio of the number of samples comprised in the cluster to the number of samples comprised in the sample set; in response to determining that the ratio exceeds a ratio threshold, performing the clustering on the samples comprised in the cluster to obtain a result of the clustering; and determining at least part of the samples comprised in the cluster as the filtered samples at least based on the result of the clustering.” In step 2A prong One, the limitation if the purity is lower than a purity threshold, determining a ratio of the number of samples comprised in the cluster to the number of samples comprised in the sample set; and if the ratio exceeds a ratio threshold, performing the clustering on the samples in the cluster, and the filtered samples are part of the samples comprised in the cluster is an evaluation and a judgement, therefore is a mental process. In step 2A prong Two and step 2B, the claim does not recite additional elements that amount to integrate the exception into a practical application or provide significantly more than judicial exception.

Dependent claims 6 and 16 recite “… inputting the sample set to a feature extraction model, to obtain neurons of a hidden layer neuron related to the sample set; and determining the feature representation of the samples comprised in the sample set based on the neurons of the hidden layer.” In step 2A prong One, the limitation of determining the feature representation based on the neurons of the hidden layer is an evaluation, therefore is a mental process. In step 2A prong Two, the limitation of “inputting the sample set to a feature extraction model, to obtain neurons of a hidden layer neuron related to the sample set;” is an insignificant extra-solution activity of mere data gathering. See MPEP 2106.05(g). In step 2B, the following limitations are well-understood, routine and conventional (WURC):
“inputting the sample set to a feature extraction model, to obtain neurons of a hidden layer neuron related to the sample set,” see prior art Yu (Yu, p. 237 left col. “Bottleneck features generated by a multi-layer perceptron (MLP) can be considered a non-linear feature transformation and dimensionality reduction technique [1][2]. They can extract information useful for phoneme classification from multiple frames of the acoustic features and have been effective in improving the accuracy of speech recognition systems. Conventionally, bottleneck features are generated by a multi-layer perceptron (MLP) trained using the backpropagation (BP) algorithm. Typically, the MLP has three hidden layers and is trained to predict monophone state labels.”).

Dependent claims 7 and 17 recite “… determining a subset of the sample set at least based on the filtered samples, the subset comprising filtered samples obtained from at least one cluster associated with the sample set; inputting the subset into the feature extraction model to obtain an updated feature representation of samples comprised in the subset; and performing the clustering on the subset to update the filtered samples based on a result of the clustering based on the updated feature representation.” In step 2A prong One, the limitation of determining a subset and performing the clustering to update the filtered samples is an evaluation, therefore is a mental process. In step 2A prong Two, the limitation of “inputting the subset into the feature extraction model to obtain an updated feature representation of samples comprised in the subset;” is an insignificant extra-solution activity of mere data gathering. See MPEP 2106.05(g). ). In step 2B, the following limitations are well-understood, routine and conventional (WURC): “inputting the subset into the feature extraction model to obtain an updated feature representation of samples comprised in the subset,” see prior art Yu (Yu, p. 237 left col. “Bottleneck features generated by a multi-layer perceptron (MLP) can be considered a non-linear feature transformation and dimensionality reduction technique [1][2]. They can extract information useful for phoneme classification from multiple frames of the acoustic features and have been effective in improving the accuracy of speech recognition systems. Conventionally, bottleneck features are generated by a multi-layer perceptron (MLP) trained using the backpropagation (BP) algorithm. Typically, the MLP has three hidden layers and is trained to predict monophone state labels.”).  

Dependent claims 8 and 18 recite “… determining feature values of the samples comprised in the sample set in a predefined feature space as the feature representation.” In step 2A prong One, the limitation of determining feature values of the samples in a feature space is an evaluation, therefore is a mental process. In step 2A prong Two and step 2B, the claim does not recite additional elements that amount to integrate the exception into a practical application or provide significantly more than judicial exception.

Dependent claims 9 and 19 recite “… determining a subset of the sample set at least based on the filtered samples, the subset comprising filtered screens obtained from at least one cluster associated with the sample set; and performing the clustering on the subset based on the feature representation to update the filtered samples based on a result of the clustering.” In step 2A prong One, the limitation of determining a subset with filtered screens and performing the clustering based on the feature representation to update the filtered samples is an evaluation, therefore is a mental process. In step 2A prong Two and step 2B, the claim does not recite additional elements that amount to integrate the exception into a practical application or provide significantly more than judicial exception.

Dependent claim 10 recites “… determining the number of samples of each category for the cluster; determining a maximal number of samples based on the number of samples of each category; and determining the purity based on the maximal number of samples and a total number of samples comprised in the cluster.” In step 2A prong One, the limitation of determining the number of samples of each category, a maximal number of samples and the purity is an evaluation, therefore is a mental process. In step 2A prong Two and step 2B, the claim does not recite additional elements that amount to integrate the exception into a practical application or provide significantly more than judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Song ("Deep auto-encoder based clustering") in view of Christen ("Efficient Entity Resolution with Adaptive and Interactive Training Data Selection").

In regard to claims 1, 11 and 20, Song teaches: A sample processing method, comprising: determining a feature representation of samples comprised in a sample set, (Song, p. 68 "As shown in Fig. 2, the data layer (e.g., the pixel representation of an image) is firstly mapped to the feature layer... The encoder maps an input xi to its hidden representation hi [feature representation]."; p. 69 "Algorithm 1 Deep auto-encoder based clustering algorithm… 1: Input: Dataset X [sample set]")

    PNG
    media_image1.png
    520
    759
    media_image1.png
    Greyscale
each of the samples having a pre-annotated category; (Song, p. 70 "1. MNIST contains 70,000 handwritten digits images (0~9), including 60,000 training examples and 10,000 testing examples... Clustering is performed on the 28x28 training set. 2. USPS consists of 4,649 handwritten digits images (0~9) with the resolution of 16x16 pixels. 3. YaleB is composed of 5,850 faces image over ten categories [e.g. samples having a pre-annotated category]..."; p. 71 "Let R denote the label obtained from the ground truth and C be the label obtained by clustering... Given an image xi, let ci be the resolved cluster label and ri be the ground truth label, respectively.")

performing a clustering on the samples to obtain a cluster comprising at least part of the samples based on the feature representation; (Song, p. 68 "... The encoder maps an input xi to its hidden representation hi [feature representation]."; p. 69 "Algorithm 1 Deep auto-encoder based clustering algorithm… 1: Input: Dataset X [sample set]"; p. 66 "Fig. 2. The framework of the deep auto-encoder based clustering [performing a clustering]... and the green ones denotes the new clusters in the feature layer [obtain a cluster based on the feature representation]."; 10 neurons in the feature layer represent 10 clusters of digits 0~9.)

Song does not teach, but Christen teaches: determining a purity of the cluster based on categories of samples comprised in the cluster, the purity indicating a chaotic degree of the categories of samples comprised in the cluster; and (Christen, p.729 Algorithm 1: Adaptive and Interactive Training Data Set Selection for Entity Resolution (AdInTDS) "... in line 10 the oracle also returns the purity pi of the cluster, as will be described further in Section III-B2."; p.729 B. Key Algorithm Components "2) Cluster Purity We calculate the purity π of a cluster Wi based on the labeling of the human oracle (line 10)  using the manually labeled weight vector set Si as the proportion of labeled weight vectors that have the majority label: pi=purity(Wi) [a purity of the cluster based on categories of samples] = max (mi/mi+ui, ui/mi+ui), (2) where mi=|TMi| and ui=|TNi| with mi+ui=|Si|. For a given minimum purity threshold pmin∈[0.5,1], Wi is said to be pure if purity (Wi)≥pmin; otherwise Wi is fuzzy."; class M or N is the category, and purity is based on the number of TMi or TNi. pi=purity(Wi) is the purity indicating a chaotic degree.)
determining filtered samples from the samples comprised in the cluster based on the purity. (Christen, p. 727 "We propose an approach for training data selection for ER that exploits the cluster structure of the weight vectors (similarities) calculated from compared record pairs."; p. 729 Algorithm 1: Adaptive and Interactive Training Data Set Selection for Entity Resolution (AdInTDS) "Output: - Match and non-match training sets TM and TN [e.g. filtered samples]"; training sets are generated based on pi, i.e. determining filtered samples based on the purity.)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Song to incorporate the teachings of Christen by including training data selection. Doing so would exploit the cluster structure and find pure enough subsets for training. (Christen, abstract "We propose an approach for training data selection for ER that exploits the cluster structure of the weight vectors (similarities) calculated from compared record pairs. Our approach adaptively selects an optimal number of informative training examples... to find pure enough subsets for training... Experiments on four real public data sets show that our approach can significantly reduce manual labeling efforts for training an ER classifier while achieving matching quality comparative to fully supervised classifiers.")

Claim 20 recites substantially the same limitation as claims 1 and 11, therefore the rejection applied to claims 1 and 11 also apply to claim 20. In addition, Christen teaches: A computer readable storage medium, having a computer program stored thereon, wherein when the computer program is executed by a processor, a sample processing method is executed, the sample processing method comprising: (Christen, p. 731 left col. "Our approach and all baseline approaches were implemented in Python 2.7.3 (except CVHull which was implemented in C++), and we ran all experiments on a Ubuntu 14.04 server with 2.4 GHz CPUs and 128 GBytes of memory.")

In regard to claims 2 and 12, reference is made to the rejection of claim 1, and Song does not teach, but Christen teaches: wherein determining the filtered samples from the samples comprised in the cluster comprises: in response to determining that the purity is higher than a purity threshold, determining the filtered samples based on the categories of the samples comprised in the cluster. (Christen, p. 729 "For a given minimum purity threshold pmin∈[0.5,1], Wi is said to be pure if purity (Wi)≥pmin [higher than a purity threshold]; otherwise Wi is fuzzy."; p. 729 Algorithm 1 "13: if pi ≥ pmin then: // Cluster is pure enough... 15: TM = TM ∪Wi // Add whole cluster to match training set... 17: TN = TN ∪Wi // Add whole cluster to non-match training set... 23: return TM and TN"; p. 729 "If the purity of the cluster is equal to or higher than the minimum required cluster purity pmin(i.e. pi≥pmin), then all weight vectors in the cluster are added into one of the training sets (lines 14 to 17)."; after checking if pi ≥ pmin in line 13, TM and TN are determined in lines 15, 17 or 23 .)
The rationale for combining the teachings of Song and Christen is the same as set forth in the rejection of claims 1 and 11 respectively.

In regard to claims 6 and 16, reference is made to the rejection of claim 1, and Song teaches: wherein determining the feature representation comprises: inputting the sample set to a feature extraction model, to obtain neurons of a hidden layer neuron related to the sample set; and (Song, p. 68 "As shown in Fig. 2, the data layer (e.g., the pixel representation of an image) is firstly mapped to the feature layer [a hidden layer]... 3.1. Basic auto-encoders networks... The encoder maps an input xi to its hidden representation hi [feature representation]."; p. 69 "Algorithm 1 Deep auto-encoder based clustering algorithm… 1: Input: Dataset X [sample set]"; p. 66 "Fig. 2. The framework of the deep auto-encoder [a feature extraction model] based clustering... and the green ones denotes the new clusters in the feature layer."; p. 70 "Parameters. For MNIST, USPS and YaleB, we chose the clustering model based on a four-layer deep auto-encoder network with the structure of 1000-250-50-10."; X is the sample set. Deep auto-encoder is a feature extraction model. 10 is the number of neurons in the feature layer [hidden layer].)
determining the feature representation of the samples comprised in the sample set based on the neurons of the hidden layer. (Song, p. 68 "As shown in Fig. 2, the data layer (e.g., the pixel representation of an image) is firstly mapped to the feature layer... The objective is minimizing the reconstruction error as well as the distance between data points and corresponding clusters in the feature layer... 3.1. Basic auto-encoders networks... The encoder maps an input xi to its hidden representation hi [feature representation]."; 10 neurons in the feature layer represent 10 clusters of digits 0~9.)
In regard to claims 7 and 17, reference is made to the rejection of claim 6, and Song teaches: further comprising: determining a subset of the sample set at least based on the filtered samples, the subset comprising filtered samples obtained from at least one cluster associated with the sample set; (Song, p. 69 "... C_j_t-1 is the set of samples belonging to the jth cluster at the (t-1)th iteration..."; in light of spec. [0019], a subset can be a cluster. C_j_t-1 is the subset of the sample set based on filtered samples obtaining from the cluster C_j_t-1.)

    PNG
    media_image2.png
    303
    553
    media_image2.png
    Greyscale
inputting the subset into the feature extraction model to obtain an updated feature representation of samples comprised in the subset; and (Song, p. 69 "Algorithm1... 4: repeat 5: Update the mapping network by minimizing Eq. (4) with stochastic gradient descent for one epoch. 6: Update cluster center ct via Eq. (6). 7: Partition X into clusters and update the sample assignment c_t via Eq (5)."; p. 68 "The encoder maps an input to its hidden representation hi. The mapping function is xi u usually non-linear and the following is a common form..."; the clusters obtained from the previous iteration is repeatedly inputted to the deep auto-encoder model to obtain an updated mapping function of the mapping network, i.e. inputting the subset into the feature extraction model to obtain an updated feature representation.)
performing the clustering on the subset to update the filtered samples based on a result of the clustering based on the updated feature representation. (Song, p. 69 "Algorithm1... 4: repeat 5: Update the mapping network by minimizing Eq. (4) with stochastic gradient descent for one epoch. 6: Update cluster center ct via Eq. (6). 7: Partition X into clusters and update the sample assignment c_t via Eq (5).";  "… and c_i* is the closest cluster center of the ith sample in the feature layer."; performing clustering based on the updated the mapping network.)

In regard to claims 8 and 18, reference is made to the rejection of claim 1, and Song teaches: wherein determining the feature representation comprises: determining feature values of the samples comprised in the sample set in a predefined feature space as the feature representation. (Song, p. 68 "As shown in Fig. 2, the data layer (e.g., the pixel representation of an image) is firstly mapped to the feature layer... The encoder maps an input xi to its hidden representation hi [feature values/ feature representation]."; "Right: Data evolution in the feature space [a predefined feature space] after restrains are added to feature layer."; "the dimensions of feature space (or the feature layer of auto-encoder)")

In regard to claims 9 and 19, reference is made to the rejection of claim 8, and Song teaches: further comprising: determining a subset of the sample set at least based on the filtered samples, the subset comprising filtered screens obtained from at least one cluster associated with the sample set; and (Song, p. 69 "To solve this problem, we propose a new objective function and embed it into the auto-encoder model... Eq (4)(5) ... C_j_t-1 is the set of samples belonging to the jth cluster at the (t-1)th iteration... This objective ensures that the data representations in the feature layer are close to their corresponding cluster centers..."; also see algorithm 1 lines 4-7; In light of spec. [0021], screening sample data can be a manual rule, clusters obtained from the previous iteration is generated via the objective function [manual rule/filtered screens]. In light of spec. [0019], a subset can be a clusterC_j_t-1 is the subset of the sample set based on filtered samples obtaining from the cluster C_j_t-1.)
performing the clustering on the subset based on the feature representation to update the filtered samples based on a result of the clustering. (Song, p. 69 "Algorithm1... 4: repeat 5: Update the mapping network by minimizing Eq. (4) with stochastic gradient descent for one epoch. 6: Update cluster center ct via Eq. (6). 7: Partition X into clusters and update the sample assignment c_t via Eq (5).";  "… and c_i* is the closest cluster center of the ith sample in the feature layer."; performing clustering based on the updated the mapping network.)

In regard to claim 10, reference is made to the rejection of claim 1, and Song teaches: wherein determining the purity of the cluster comprises: determining the number of samples of each category for the cluster; (Christen, p. 729 "... pi=purity(Wi)=max(mi/mi+ui,ui/mi+ui), (2) where mi=|TMi| and ui=|TNi| [the number of samples of each category] with mi+ui=|Si|."; class M or N is the category)
determining a maximal number of samples based on the number of samples of each category; and (Christen,  p. 729 "... pi=purity(Wi)=max [ a maximal number](mi/mi+ui,ui/mi+ui), (2) where mi=|TMi| and ui=|TNi| with mi+ui=|Si|.")
determining the purity based on the maximal number of samples and a total number of samples comprised in the cluster. (Christen,  p. 729 "... pi=purity(Wi) [purity] =max(mi/mi+ui,ui/mi+ui), (2) where mi=|TMi| and ui=|TNi| with mi+ui=|Si| [a total number of samples comprised in the cluster]")
The rationale for combining the teachings of Song and Christen is the same as set forth in the rejection of claims 1 and 11 respectively.

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Christen in further view of Olvera-Lopez ("A new fast prototype selection method based on clustering").

In regard to claims 3 and 13, reference is made to the rejection of claim 2, and Song and Christen do not teach, but Olvera-Lopez teaches: wherein determining the filtered samples comprises: in response to determining that the categories of the samples comprised in the cluster are same to each other, determining the samples comprised in the cluster as the filtered samples. (Olvera-Lopez, see Table 1; p. 134 "If A j is homogeneous [same to each other](steps 4–7) then the prototypes in A j are interior prototypes, that is, they do not lie in the border between classes. PSC finds the nearest proto 
    PNG
    media_image3.png
    460
    827
    media_image3.png
    Greyscale
type p i to the mean (mean prototype) m of cluster A j and discards the remaining prototypes from A j so that A j is reduced to p i . PSC retains this kind of prototypes in order to preserve representative prototypes of homogeneous regions.")

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Song and Christen to incorporate the teachings of Olvera-Lopez by including prototype selection. Doing so would reduce the time for classification or training. (Olvera-Lopez, p. 131 "This process is known as prototype selection, which is an important task for classifiers since through this process the time for classification or training could be reduced.")

In regard to claims 4 and 14, reference is made to the rejection of claim 2, and Song and Christen do not teach, but Olvera-Lopez teaches: wherein determining the filtered samples comprises: in response to determining that the categories of the samples comprised in the cluster are different, determining the number of samples for each category; (Olvera-Lopez, see Table 1; p. 134 "... If A j is non homogeneous [different] (steps 8–15) then there are in A j some prototypes located near to prototypes from other classes, that is, border prototypes.")
determining a target category having a maximal number of samples for the cluster based on the number of samples for each category; and (Olvera-Lopez, see Table 1; p. 134 "... In order to find the border prototypes, PSC finds the majority class C M in A j [a target category having a maximal number for the category]."; e.g. class CM is a target category.)
determining samples of the target category as the filtered samples. (Olvera-Lopez, see Table 1; p. 134 "... Once these class has been found, the border prototypes in C M are those nearest prototypes in A j belonging to each class C k , C k  ≠ C M (steps 11–13)..."; If it is not homogenous, then their majority class CM is computed, and every instance which belongs to CM in the cluster is add to S (along with instance not in class CM, steps 14-15).)
The rationale for combining the teachings of Song, Christen and Olvera-Lopez is the same as set forth in the rejection of claims 3 and 13 respectively.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Christen in further view of Meehan (US 20150293992 A1).
In regard to claims 5 and 15, reference is made to the rejection of claim 2, and Song does not teach, but Christen teaches: wherein determining the filtered samples from the samples comprised in the cluster comprises: in response to determining that the purity is lower than a purity threshold, determining... the number of samples comprised in the cluster…(Christen, p. 729 Algorithm 1 "18: else if |Wi| > smin and b ≤ btot then: // Cluster has low purity and is large enough, and... "; "On the other hand, if the purity of the cluster is not high enough [lower than a purity threshold]... (lines 18 to 21)"; see claim 2, pmin is a purity threshold. if pi < pmin , checking if the cluster is large enough. |Wi| is the number of samples comprised in the cluster.)
in response to determining that … exceeds a... threshold, performing the clustering on the samples comprised in the cluster to obtain a result of the clustering; and (Christen, p. 729 Algorithm 1 "18: else if |Wi| > smin [a threshold] and b ≤ btot then: // Cluster has low purity and is large enough, and... 21: WiM, WiN = CLASSIFIER.classify(Wi) // Classify current cluster, split into match and non-match sub-clusters [performing the clustering in the cluster]"; p. 729 "On the other hand, if the purity of the cluster is not high enough, the cluster will be split further if (1) it is larger than the specified minimum cluster size smin... (lines 18 to 21)... and this classifier is used to split the cluster Wi into a match and a non-match sub-cluster WMi and WNi."; else pi < pmin (from line 13) && if |Wi| > smin (if the cluster is large enough in line 18), and performing the clustering in line 21.)
determining at least part of the samples comprised in the cluster as the filtered samples at least based on the result of the clustering. (Christen, p. 729 Algorithm 1 "21: WiM, WiN = CLASSIFIER.classify(Wi) // Classify current cluster, split into match and non-match sub-clusters [the result of clustering] 22: Q.append((WiM, pi)); Q.append((WiN, pi)) // Append new clusters together with purity of parent cluster to queue... [two new sub-clusters/part of samples in the cluster] 3: while Q ≠ 0 and... do: // As long as there are clusters in the queue... 4: (Wi, pi) = CLUSTER_ORDER(Q) // Get next cluster and its match proportion "; "23: return TM and TN "; p. 729 "These two sub-clusters are appended to the queue in line 22, together with the purity pi of the parent cluster which is used as an estimate of the match proportion in these two sub-clusters."; performing the clustering/classifying in line 21, two new parts of the cluster are appended to Q in line 22, and looping while Q is not empty in line 3 to generate TM and TN as filtered samples in line 23.)
The rationale for combining the teachings of Song and Christen is the same as set forth in the rejection of claims 1 and 11 respectively.

Song and Christen do not teach, but Meehan teaches: determining a ratio of the number of samples comprised in the cluster to the number of samples comprised in the sample set; in response to determining that the ratio… ratio… (Meehan, [0101] "a κ > 0 , ∑ κ aκ = 1 (1) where g_k represent one of a number of clusters/components 1 through K and a_k represents a percentage coefficient value [a ratio] that each cluster contributes to the total set of observed data. Thus, k represents a cluster index."; Christen and the claimed invention will get the same result, and Meehan teaches the ‘ratio.’)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Song and Christen to incorporate the teachings of Meehan by including a percentage coefficient value. Doing so would make an use of how much each cluster contributes to the total set of observed data. (Meehan, [0101] "... a percentage coefficient value that each cluster contributes to the total set of observed data.")

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.C./Examiner, Art Unit 2122                 

/YING YU CHEN/Primary Examiner, Art Unit 2125